NO. 12-12-00361-CV

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

SANDY MASON,                                               §       APPEAL FROM THE
APPELLANT

V.                                                        §        COUNTY COURT AT LAW

ANN TURKAN BALKANLI,
APPELLEE                                                  §        SMITH COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on September 13,
2012. On October 11, 2012, Appellant filed a notice of appeal that failed to contain the information
required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service
showing service on all parties to the trial court’s judgment.
         On October 25, 2012, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and 25.1(e). She
was further notified that unless she filed an amended notice of appeal on or before November 26,
2012, the appeal would be referred to the court for dismissal. See TEX. R. APP. P. 42.3(c). The
deadline for filing an amended notice of appeal has passed, and Appellant has failed to respond to
this court’s notice or correct her defective notice of appeal. Accordingly, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c);
Feist v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.—Tyler Feb. 11, 2004, pet.
denied); Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.—Tyler Feb. 11,
2004, pet. denied).
Opinion delivered December 5, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                          DECEMBER 5, 2012


                                          NO. 12-12-00361-CV


                                         SANDY MASON,
                                            Appellant
                                               V.
                                     ANN TURKAN BALKANLI,
                                            Appellee



                                Appeal from the County Court at Law
                            of Smith County, Texas. (Tr.Ct.No. 61,084-B)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.